DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is in response to an amendment filed November 1, 2021. Claims 1-29 were previously pending, with claims 1 and 10-29 withdrawn from consideration. Applicant amended claims 2, 6 and 7 and cancelled claims 4 and 5. Claims 2, 3 and 6-9 are under consideration.
3.	Applicant’s claim amendments overcame the following rejections: rejection of claims 2-9 under 35 U.S.C. 112(a); rejection of claims 2-9 under 35 U.S.C. 112(b) based on limitations of claim 2. All other previously presented rejections are maintained for reasons given in the “Response to Arguments” below.
Response to Arguments
4.	Applicant's arguments filed November 1, 2021 have been fully considered but they are not persuasive. 
	A) Regarding the rejection of claims 6 and 7 under 35 U.S.C. 112(b), Applicant argues the following:
	“The Examiner contended that the term “the ratio of the concentration of ratio of copy number of fetal DNA to total copy number of the DNA mixture” in Claims 6 and 7 is unclear. Applicants note Claims 6 and 7 each recite that “the ratio of copy number of fetal DNA to total copy number of the DNA mixture.” Thus, Claims 6 and 7 both refer to a clearly defined ratio of copy number of fetal DNA to the total copy number of the DNA mixture. The present claims are therefore clear.

	The Examiner contended that Claims 6 and 7 are under because there is “no method with specific method steps is recited as the ‘improved’ method.” (Office Action, p. 6). Applicants note the present claims recite the improvement as "improved accuracy." The published version of the specification at paragraph [0126] indicates that the claimed "improvement" is “significantly improved sensitivity and accuracy.” Also, paragraph [0140] notes that with “[t]he method with PmlI digestion showed 13.5% [(1.498-1.32)/1.32] improved accuracy.” The improved accuracy of the presently claimed method which includes digestion is supported throughout the specification. The present claims are therefore clear.”
Response
	However, paragraph [098] of the specification does not refer to copy number of DNA. Paragraph [098] of the original application recites the following:
“[098] The invention is designed to discriminate DNA based on DNA methylation pattern, and is particularly useful for, but not limited to, applications that require detection of genomic variations and abnormalities, including NIPTs to detect Down syndrome and other aneuploidies, gender typing, and cancerous cell detection.”
	Paragraph [0098] of the published application reads as follows:
“[0098] In one example of the method, with DNA enrichment as used in Method 1, the ratio of chromosome copy number between test chromosome and control chromosome in the normal sample is 2/22=0.091 (maternal DNA is digested) whereas the ratio of chromosome copy number is 3/22=0.136 in the trisomy sample (see Table 2 below). The ratio to discriminate between trisomy and normal sample is 0.136/0.0911.50. Comparing to the methods without enrichment, Method 1 provides improvement of (1.500-1.045)/1.045.apprxeq.43.5% over previous approaches. Method 1 therefore significantly improves the resolution. Method 1 enhances signals of low levels of fetal DNA in plasma, therefore providing a possibility of early diagnosis.” (emphasis added by examiner)
	Therefore, there is no definition of “DNA copy number” in the disclosure, and since the term is usually used in the art to describe a number of gene or chromosome copies, “DNA copy number” in indefinite.
	Further, claims 6 and 7 recite “improved accuracy” as compared to a method without the step of digestion. However, claim 2 is drawn to a method comprising steps (a)-(d), therefore, since other steps are permitted, it is not clear what is the method with respect to which the improved accuracy is obtained.
	The rejections are maintained.
	B) Regarding the rejection of claims 2-9 under 35 U.S.C. 101, Applicant argues the following:
	“The Examiner relied on the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 Guidance’”’) in presenting arguments as to why the present claims are allegedly ineligible. The 2019 Guidance incorporates the Examples for Patent Eligibility, which set forth particular claims which are patent eligible. Applicants note that the present claims track eligible claim 1 in Example 29 of the Subject Matter Eligibility Examples: Life Sciences provided by the USPTO, which is set forth below:
1. A method of detecting JUL-1 in a patient, said method comprising: 
a. obtaining a plasma sample from a human patient; and 
b. detecting whether JUL-1 is present in the plasma sample by contacting the plasma sample with an anti-JUL-1 antibody and detecting binding between JUL-1 and the antibody.
Similar to eligible claim 1 in the Examples, the present claims involve both a “detecting” step and a “contacting” step with a recited set of reagents. In addition, the present claims include a step equivalent to the step of “detecting whether JUL-1 is present in the plasma sample” in that polysomy is detected in the test sample when the ratio [of fetal/maternal DNA percentages] is greater than 1.49. As such, the present claims align with that of eligible Claim 1 of Example 29, which was provided by the Office for Applicants’ guidance for drafting patent eligible claims. It would not be consistent for the Office to provide Examples of patent eligible claims, and then reject claims of similar structure as ineligible. Applicant submits the present claims are therefore patent eligible by reference to current Patent Office Eligibility Guidance and Examples. Applicants accordingly respectfully request reconsideration and withdrawal of the rejection.
Applicants submit that the combination of the elements of Claims 2-9 are not directed to a judicial exception. The Examiner stated that the “claims are directed to a judicial exception of a naturally occurring correlation between a concentration of methylated DNA in a test sample and the presence of polysomy in the sample.” (Office Action, p. 8). The Examiner misconstrues the claims. First, Applicants note the present claims do not recite or involve steps which include “determining” or any other step alleged to involve a mental or abstract step. Thus under MPEP ___, Step 2A, Prong 1—the claim cannot be directed to a judicial exception because it does not recite a judicial exception.] Second, even assuming for the sake of argument that the claims could be viewed as nonetheless reciting a judicial exception, Applicants note the present claims, in whole, are directed to a method of detecting trisomy in a test sample, by contacting the sample with methylation- sensitive restriction endonucleases (MSREs), amplifying the fragments by PCR, and measuring the ratio of the relative percentages of methylated fetal DNAs to total DNA in the test sample to the relative concentration of methylated fetal DNAs to total DNA in the control sample. Thus, even if the claims recited a judicial exception, which Applicants submit is not the case, that exception would be integrated into a practical application of the exception. Therefore, the claim would not directed to a judicial exception under Step 2A, Prong 2 of the 101 analysis.
More specifically, in regard to the Step 2A, Prong 2 analysis, the claimed invention is directed to measuring the relative increase of methylated fetal DNA compared to that in a control sample. The claims are not directed to a natural phenomena because the only natural element would be the undigested, unamplified, methylated DNA levels correlated to polysomy. The additional steps integrate this concept with unique non-conventional methylation-sensitive restriction endonucleases, and a PCR amplification step, to integrate and transform the natural methylated fetal DNA into measurable metrics — the relative percentages of methylated fetal DNA to total DNA in a test sample compared to the methylated fetal DNA to total DNA in a control sample. It is not natural for methylated DNA to be contacted with the aforementioned MSREs. The recited MSREs of Claim 9 are derived from bacterial species which are not naturally present in humans. Thus, the recited MSREs are not naturally present in a mixture containing human DNA. It is also not natural for methylated DNA to be transformed into PCR-amplified fragments after contact with the aforementioned MSREs. Measuring the ratio of methylated DNA percentage relative to control as described in the present claims is neither a “product of nature” or a “natural phenomenon” because samples from a subject are not naturally fragmented and then amplified by PCR. The combination of contacting a test sample with a recited set of reagents and measuring the resulting ratio of methylated fetal DNA percentages does not tie up a judicial exception. The steps of contacting and measuring are active steps and not optional extrasolution steps as the one at issue in Mayo. Thus, even assuming for the sake of argument that Applicants are seeking coverage to a judicial exception itself, which is not conceded, the claimed combination of specific steps therefore integrates the natural phenomenon into a practical application of that phenomenon. The Federal Circuit has recently reminded in determining patent eligibility in step two of the Alice paradigm, requires one to “consider the elements of each claim both individually and ‘as an ordered combination’ to determine whether the additional elements ‘transform the nature of the claim’ into a patent-eligible application.” (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 78-79 (2012)). Step two is ‘a search for an ‘inventive concept’—1.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.’’ Alice, 573 U.S. at 217-18 (alteration in original) (quoting Mayo, 566 U.S. at 72—73).” (Cosmokey Solutions GmbH & Co. v. DUO Security LLC, INC., page 7, Fed. Circ. Decision October 4, 2021, citing Alice Corp. v. CLS Bank Int’l, 573 U.S. 208 (2014)).
Assuming arguendo that the claims are directed to a natural phenomenon (which Applicant submits they are not), the claims as a whole involve “significantly more” than any judicial exception. According to the MPEP “a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application” can qualify as reciting “significantly more” such that 35 U.S.C. § 101 is satisfied (see MPEP § 2106.05(d)). Applicants submit that Claims 2-9, especially Claim 9, recite limitations qualifying as “significantly more” than a judicial exception. The specification states that the methylation-sensitive restriction endonucleases (MSREs) of Claim 9 are novel in this aspect — they have never been used to digest fetal DNA (see [0095] of the published version of the specification, “In Table 1, Aorl13HI/BspMI/AcclII, Aor5 1 HI/Eco47HI, BspT104104/AsulI/NspV Eco521/Xmalll, PluTI, PmaCI, Pmll, and RsrI are novel MSREs,” and also Table 1 which notes the aforementioned MSRE’s which were asterisked in Table 1 are “MSREs which were not reported in prior art references.”). The present claims therefore involve novel and non-conventional reagents not previously identified for the particular purpose described in the present claims, and certainly not naturally present in mixtures comprising human DNA. Thus, measuring a ratio of relative percentages of methylated fetal DNA compared to control using the recited MSREs was, at the time of filing, not considered a routine and conventional step.
Furthermore, Applicants submit that as an ordered combination, the present claims involve significantly more than the natural phenomena alleged by the Examiner. The present claims are directed to a method which recite an unconventional use of MSRE digestion for detecting trisomy in asample. The inventors surprisingly discovered that the ratio of the relative concentration of methylated fetal DNAs to total DNA in the test sample to the relative concentration of methylated fetal DNAs to total DNA in normal sample deviates from the theoretical value of 1.5, which is caused by abnormal degradation of DNA in the samples. The examples described in the specification identified a cut-off value of 1.498 which is very close to the theoretical value of 1.5. (see paragraph [00139] of the published version of the specification, where “[i]n theory, the relative ratio between trisomy and normal is 1.5 (1.5/1.0), and from our result, 1.498 from the method with digestion was closer to 1.5, rather than the 1.32 from the method without digestion. Since other polysomies (tetrasomy, pentasomy, hexasomy and so forth) have more than three copies of the chromosomes, the relative ratio between polysomy and normal is expected to be a value more than 1.498.” Thus, the claimed method as a whole involves significantly more than a routine method of using restriction enzymes to analyze methylation, and overcomes problems and omits steps in conventional methods using MSRE alone. In addition, the claimed method provides downstream analytical information which makes the DNA enriched by MSRE more comprehensive and accurate for detecting differential methylation patterns. Therefore, the features recited in the claimed method amount to significantly more than the judicial exception.”
Response
First, as explained in detail in the rejection, the claims are drawn to a correlation between the amount of methylated DNA in a mixture of fetal and maternal DNA and the presence of chromosomal aneuploidy. The amount of methylated DNA is reflected in a ratio of relative concentration of methylated fetal DNA to total DNA in a test sample to the relative concentration of methylated fetal DNA to the total DNA in the control sample. Therefore, in step (d), the ratio is used to make a determination about the presence or absence of aneuploidy depending on its value. Therefore the claims are directed to a law of nature.
Further, Applicant’s argument that the claimed restriction enzymes are “novel” and that their use on fetal DNA is novel is not persuasive. As can be seen from the references cited below, the claimed restriction enzymes were known in the art since the late 1980’s and early 1990’s.
In a paper entitled “Effect of site-specific modification on restriction endonucleases and DNA modification methyltransferases (Nucl. Acids Res., vol. 22, pp. 3640-3659, 1994), McClelland et al. list the following restriction enzymes and recognition sites in Table I: AatlI, AccII, FnuDII, AciI, AclI, BspMII, AccIII, Eco47III, AscI, AvaI, BsaAI, BsaHI, BsiEI, BsiWI, BspDI, AsuII, NspV, BsrFI, BssHII, BstBI, BstUI, Cfr10I, ClaI, EagI, XmaIII, FseI, FspI, HaeII, HgaI, HhaI, HpaII, KasI, MluI, NaeI, NarI, NofI, NruI, PaeR7I, PmlI, PvuI, RsrII, SacII, SalI, SgrAI, SmaI and SnaBI.
Inagaki et al. (Biosci., Biotech., Biochem., vol 57, pp. 1716-1721, 1993) teach isolation and characterization of restriction endonuclease Aor13HI, including its property of not being inhibited by dam methylation (page 1720, last paragraph).
Sagawa et al. (Nucl. Acids Res., vol. 20, p. 365, 1992) teach isolation and characterization of restriction endonuclease Aor51HI.
Walker et al. (Nucl. Acids Res., vol. 14, pp. 1293-1301, 1986) teach isolation and characterization of PmaCI endonuclease.
Sawaguchi et al. (Int. Congress Series, vol. 1239, pp. 745-748, 2003) teach using the Eco52I restriction endonuclease as methylation-sensitive restriction enzyme (p. 746, second paragraph).
Khan et al. (Nucl. Acids Res., vol. 38, pp. 3019-3030, 2010) teach isolation and characterization of the PluTI restriction endonuclease.
Finally, Gromminger et al. (WO 2015/169947, published November 12, 2015; previously cited) teach the following restriction enzymes: Aatll, Acil, Acll, Afel, Agel, Agel-HF, Ascl, AsiSI, Aval, BceAI, BmgBI, BsaAI, BsaHI, BsiEI. BsiWI, BsmBI, BspDI, BsrFI, BssHII, BstBI, BstUI, Clal, Eagl, Faul, Fsel, Fspl, Haell, Hgal, Hhal, HinPlI, Hpall, Hpy99I, HpyCH4IV, Kasl, Mlul, Nael, Narl, NgoMIV, Notl, Notl-HF, Nrul, Nt.BsmAI, Nt.CviPII, PaeR7I, PluTI, Pmll, Pvul, PvuI-HF, RsrII, SacII, Sail, Sall-HF, Sfol, SgrAI, Smal, SnaBI, TspMI and Zral ([81]).
To summarize, the enzymes claimed by Applicant were not novel at the time of the invention. Further, since fetal DNA does not differ structurally from any other DNA, it is not unexpected that these restriction enzyme would digest fetal DNA if their respective recognition sites were present in the sequence. The evidence is provided by the following references:
i) Gromminger et al. (WO 2015/169947, published November 12, 2015; previously cited), at paragraph [0180]:
“[0180] Foetal cell-free DNA (foetal cfDNA) was detected and quantified in relation to total cell-free DNA (total cfDNA) in order to determine the foetal cfDNA fraction as both a relative concentration and absolute amount using a method of the present invention. From the eluted cell-free DNA, 11 l were digested with the CpG-methylation sensitive enzymes HhaI (0.4 U/l), HpaII (0.3 U/l) and BstUI (0.3 U/l) in a 22 l reaction using CutSmart™ Buffer (New England Biolabs). The reaction was incubated for 60 min at 37 °C and 60 min at 60 °C. 10 l from the digestion reaction was used as template DNA for quantitative probe-based PCR (reactions were conducted in duplicate), described briefly as follows.”
	ii) Brown et al. (Clin. Chem., vol. 56, pp. 805-813, 2010) teach detection of aneuploidy in maternal blood samples by using digestion with methylation-sensitive restriction enzyme HpyCh4IV (Fig. 1; page 806, paragraphs 2-4; page 807, first paragraph).
	iii) Ragione et al. (J. Mol. Diagn., vol. 12, pp. 797-807, 2010) teach detection of X chromosome aneuploidies using DNA obtained from blood samples of pregnant women and digestion of the DNA with AciI methylation-sensitive restriction enzyme (page 798, last two paragraphs; page 799, first paragraph; page 800, paragraphs 5-7).
	Finally, as evidenced by Olkhov-Mitsel et al. (Cancer Med., vol. 1, pp. 237-260, 2012) there were numerous method of detection of methylated DNA which utilized restriction digestion with methylation-sensitive restriction enzymes for the purpose of enrichment of methylated DNA fraction (page 239, second paragraph; page 240, 241, 243 and Fig. 2, for example).
	The final conclusion from all of the evidence provided above is that none of the method steps or restriction enzymes claimed by Applicant amounts to “significantly more” than the judicial exception, since the use of restriction enzyme digestion to enrich for methylated DNA was routine in the art, including its use in analysis of mixed maternal and fetal DNA, and the restriction enzymes claimed were well known in the art.
	The rejection is maintained.
	C) Regarding the rejection of claims 1-5, 8 and 9 under 35 U.S.C. 102(a)(1) as anticipated by Gromminger et al., Applicant argues the following:
	“In conventional methods using MSRE digestion of a DNA sample for trisomy analysis, the ratio of the relative concentration of methylated fetal DNAs to total DNA in the test sample to the relative concentration of methylated fetal DNAs to total DNA in normal sample generally deviates from the theoretical value of 1.5 because of abnormal degradation of DNA in the samples. Thus, multiple experiments need to be conducted in conventional methods to verify the actual ratio (or cut- off value) that is used. Unlike in conventional methods, the presently claimed method enriches fetal DNA (methylated DNA) in a maternal/fetal DNA mixture using MSRE. The claimed method thus achieves an improved accuracy such that a ratio of 1.498 from a trisomy sample to a normal sample can be obtained.
	Gromminger et al. only broadly refers to a DNA methylation comparison assay where the equivalent cut-off value is “1.5, 3, 3.5 or 4-fold increase” ({[0087], Gromminger et al.). Gromminger et al., however, does not describe or suggest any method that yields a cut-off value close to the theoretical value of 1.5. Gromminger et al. provides no exemplified embodiments, experimental details, or other necessary criteria to suggest to one of ordinary skill in the art that the methods described therein could result in a cut-off value of 1.5 (the theoretical value). Moreover, the polysomy methods described in Gromminger et al. do not recite any cut-off values. For example, step (b) in Claim 1 of Gromminger et al. refers to detecting the presence of methylation at one or more DMRs to determine whether polysomy is present, which is not a comparison with a cut-off value. Furthermore, Gromminger et al. only uses a z-score calculation (not a ratio) for determining trisomy (see paragraph [0120] and Table 3, Gromminger et al.). Moreover, Gromminger et al. requires detection of at least one other region which is not differentially methylated and which is located between about 20bp and about 20kb upstream or downstream of said DMR (see step (c) of Claim 1, Gromminger et al.). In contrast, the presently claimed method detects the copy number of methylated DNA in the whole genome, and therefore does not require detection of methylation values in another region of the genome. Gromminger et al. therefore does not describe all the elements of, and does not anticipate, the present claims.
	Moreover, Gromminger et al. does not make obvious the present claims. Gromminger et al. is significantly different from the present claims such that one of ordinary skill in the art, based on Gromminger et al., could not arrive at the present claims. Gromminger et al. requires measuring the methylation level in at least one other region of the genome to make a comparison (see, Claim 1, step(c), where “(c) detecting an amount of total DNA present in said sample using at least one other region that is not differently methylated between said species of DNA and the DNA not originating from cells of said type, the modification of which regions(s) by said reagent is insensitive to methylation of DNA.” Thus, one of ordinary skill in the art would be taught by Gromminger to measure methylation in at least one other region, and would have no motivation or reason to omit that step. In contrast, the claimed method enriches fetal DNA (methylated DNA) in a maternal/fetal DNA mixture using MSRE, followed by obtaining a ratio of methylated fetal DNA in the test sample over control sample of the same fetus. The test sample is determined as having a trisomy when the ratio is 1.498 (close to the theoretical value of 1.5).
	Gromminger et al. therefore does not teach or suggest using any cut-off value to detect polysomy and requires detection of another region of the genome. Accordingly, Gromminger et al. does not teach or suggest all of the elements of the present claims. Reconsideration and withdrawal of the rejection is therefore respectfully requested.”
	Response
	First, Applicant argues limitations which are not present in the claims. The claims do not require obtaining a ratio of exactly 1.49, but “…a ration greater than 1.49…” (claim 2). Since Gromminger et al. teach a ratio of 1.5, which is greater than 1.49, this value anticipates the claimed value of greater than 1.49. Further, Applicant’s arguments that the claims do not require a detection a second region are incorrect, since the claims do not require using a single DMR for the detection.
	As to Gromminger et al. allegedly not teaching any methods that would arrive at the theoretical value of 1.5, Applicant is directed to paragraphs [18] and [88], which reproduced below and which were cited in the rejection:
“[18] In a further aspect, and as may be further described, defined, claimed or otherwise disclosed herein, the invention relates to a method for detecting a chromosomal aneuploidy in a foetus carried by a pregnant female, said method comprising the steps: 
(A) Determining, using a method of the first or second aspect of the present invention, in a sample taken from said pregnant female the amount of a first species of DNA that originates from cells of a foetus and/or the placenta of a foetus, wherein said first species of DNA is located on a chromosome relevant to the chromosomal aneuploidy or within a section of a chromosome relevant to the chromosomal aneuploidy, and wherein said first species of DNA that originates from cells of a foetus and/or the placenta of a foetus is distinguished from its counterpart of maternal origin in the sample due to differential DNA methylation; 
(B) Determining, using a method of the first or second aspect of the present invention, the amount of a second species of DNA that originates from cells of a foetus and/or the placenta of a foetus in said sample, wherein said second species of DNA is located on a reference chromosome, and wherein said second species of DNA that originates from cells of a foetus and/or the placenta of a foetus is distinguished from its counterpart of maternal origin in the sample due to differential DNA methylation; 
(C) determining the relative amount, preferable the ratio, of the amounts from (A) and (B); and 
(D) comparing said relative amount or ratio with a threshold and/or reference distribution of amount(s) or ratio(s), wherein: a relative amount or ratio that is higher or lower than said threshold and/or reference distribution of amount(s) or ratio(s) indicates the presence of the chromosomal aneuploidy in the foetus.”
“[88] Analogously, certain embodiments of the present invention further include the step of: comparing the amount of said species of DNA detected with a threshold amount and/or reference distribution of amounts, wherein an amount of said species of DNA in excess to said threshold (or is not an outlier compared to said population) indicates that a diagnosis for an abnormality in the said species of DNA present in said sample may be performed on, preferably a separate aliquot of DNA of, said sample. For example, if foetal cfDNA fraction is greater than about 10%, 9%, 8%, 7%, 6%, 5%, 4%, 3%, 2%, 1% or 0.5% of total cfDNA present in maternal plasma, then there would be sufficient fraction or foetal cfDNA to effectively conduct a subsequent test to investigate one or more characteristics of the foetal cfDNA, for example to investigate the chance or existence of a chromosomal anomaly of mutation comprised within such foetal cfDNA (such as using NIPT based on massively parallel sequencing). In the case of twin pregnancies, the inventors determine that a minimum foetal fraction of cfDNA for NIPT of a twin pregnancy could be considered to be 8%, or about 5%, 6%, 7%, 9% or 10%, and for monochorionic twin pregnancies with concordant genotypes (apart from rare exceptions, Chen et al, 2013, Am J Med Genet A, 161A:1817), a foetal cfDNA fraction of 4%, or about 2%, 3% or 5%, would be sufficient. In certain embodiments, the threshold amount(s) may be established by a standard control; for example, established experimentally from a known sample (or a plurality of known samples) once or separately, and/or a threshold amount(s) that is established (eg a from a sample or plurality of known samples) at about the same time as the test sample (or test samples), such as in the same run, in particularly by establishing the threshold amount(s) by practicing a method of the present invention on samples contained in wells of a microtitre plates where one or more known samples placed in one or more (separate) wells and one or more test samples placed in other wells. In other embodiments of the present invention, a comparison with a threshold amount and/or reference distribution of amounts is made from the relative amount (such as the ratio of) the amount of a first species of DNA to the amount of second species of DNA. For example, an amount of a first species of DNA originating from a normal diploid set of human chromosomes 21 would be expect to show about a 2:2 (ie 1:1) ratio to the amount of a second species of DNA originating from a reference (diploid) set of eg chromosome 2. However, in the event of trisomy 21, such a ratio would be expected to be about 3:2. As will now be understood by the person of ordinary skill, other chromosomal (or partial chromosomal) aneuploidies would be expect to show other ratios, for example 1:2 in the case of a loss of a complete chromosome, or a partial loss such as a partial deletion of the location of the first species of DNA, compared to the reference chromosome comprising the location of the second species of DNA. In certain embodiments, eg if not differentiated such as by methylation differences, the presence of other DNA (ie in a mixture with such other DNA) such as euploid maternal cfDNA in admixture with aneuploid foetal cfDNA could result in modified such ratios depending on the relative amounts of (euploid) maternal and (aneuploid) foetal cfDNAs. As will also be understood by the person or ordinary skill, modified such ratios may result from other factors such as the relative reaction (eg PCR reaction) efficiency of each amplicon. Accordingly, in certain of such embodiments, the threshold amount is a ratio that is (detectably and/or significantly) greater or smaller than 2:2 (100%) such as about 3:2 (150%), about 2:3 (66%), about 1:2 (50%) or about 2:1 (200%); including threshold amounts and/or ratios that are greater than about 200%, less than about 50%, or is one selected from the list consisting of about: 190%, 180%, 170%, 160%, 150%, 140%, 130%, 120%, 110%, 105%, 95%, 90%, 85%, 80%, 75%, 70%, 65%, 60%, and 55%. Alternatively, in particular embodiments, the threshold amount may be determined merely by there being no detectable amount of the first (or second) species of DNA, such as in Turners syndrome (a human female with a "45, X" karyotype rather than the fully euploid "46, XX" karyotype).” (emphasis added by examiner)
	In conclusion, the reference of Gromminger et al. anticipates the method as claimed.
	The rejection is maintained.
Maintained Rejections
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A) Claim 6 is indefinite over the recitation of “…the ratio of the copy number of fetal DNA to total copy number of the DNA mixture…” It is not clear what this limitation means. It is not clear what “copy number of fetal DNA” and “total copy number of DNA mixture” mean, i.e., does the “copy number” refer to a number of fetal DNA molecules (or total DNA molecules), a  number of loci on the fetal DNA (or total DNA) or a number of chromosomes in fetal DNA (or total DNA)?
B) Claim 6 is indefinite over the recitation of “…the method shows at least 13.5% improved accuracy as compared to a method without the step of digestion…”. It is not clear what this limitation means, since no method with specific method steps is recited as the “improved” method. Specifically, the method of claim 2 recites steps (a)-(d), but it is a method “comprising” steps (a)-(d). Since other method steps can be present, it is not clear with respect to what method the improvement is achieved.
C) Claim 7 is indefinite over the recitation of “…the ratio of the copy number of fetal DNA to total copy number of the DNA mixture…” It is not clear what this limitation means. It is not clear what “copy number of fetal DNA” and “total copy number of DNA mixture” mean, i.e., does the “copy number” refer to a number of fetal DNA molecules (or total DNA molecules), a  number of loci on the fetal DNA (or total DNA) or a number of chromosomes in fetal DNA (or total DNA).
D) Claim 7 is indefinite over the recitation of “…the method shows at least 40% improved accuracy as compared to a method without the step of digestion…” It is not clear what this limitation means, since no method with specific method steps is recited as the “improved” method. Specifically, the method of claim 2 recites steps (a)-(d), but it is a method “comprising” steps (a)-(d). Since other method steps can be present, it is not clear with respect to what method the improvement is achieved.
Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.	Claims 2, 3 and 6-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
The claims are evaluated in view of the 2019 Revised Patent Subject Matter Eligibility Guidance.
Step 1: YES. The claims recite a process involving determination of methylation status of DNA fragments in a mixture, therefore the claims are directed to a process, which is a statutory category.
Step 2A: YES. The claims recite a method of detecting a polysomy in a test sample comprising fetal and maternal DNA, by isolating DNA from the sample, digesting the DNA mixture with one or more methylation-sensitive restriction enzymes, amplifying specific differentially methylated regions by PCR, obtaining a ratio of relative concentrations of methylated fetal DNA in a test sample to methylated fetal DNA in a control sample, wherein the relative concentration of methylated fetal DNAs in the test sample greater than that of the control sample indicates a likelihood of the presence of the polysomy in the test sample. 
Therefore the claims are directed to a judicial exception of a naturally occurring correlation between a concentration of methylated DNA in a test sample and the presence of polysomy in the sample.
STEP 2B: NO. The additional elements recited in the claims do not amount to significantly more than the judicial exception. The steps of isolating DNA mixture from a test sample, digesting the mixture with one or more restriction enzymes and amplifying the fragments are recited at a high level of generality such that they amount to insignificant presolution activity, e.g., a mere data gathering step necessary to calculate the ratio of concentrations of methylatated fetal DNA in test and control samples. 
This judicial exception is not integrated into a practical application because no additional elements amounting to significantly more than the judicial exception are claimed. As can be seen from the number of references found in PubMed searching for methylation and “restriction enzyme”, use of restriction enzymes to analyze methylation was routine and conventional in the art at the time of the invention.
In conclusion, the claims are not patent eligible under 35 U.S.C. 101.
Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



11.	Claims 2, 3, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gromminger et al. (WO 2015/169947, published November 12, 2015; previously cited).
	Regarding claim 2, Gromminger et al. teach a method for detecting polysomy in a test sample comprising fetal DNAs and maternal DNAs, comprising: 
(a) isolating a DNA mixture from the test sample and a control sample ([39]; [124]-[126], where the test sample and control sample are the same); 
(b) contacting the DNA mixture with one or more methylation-sensitive restriction endonucleases (MSREs) to digest the DNA mixture to obtain DNA fragments ([17]; [38]-[39]; [128]); 
(c) amplifying specific differentially methylated regions (DMRs) by subjecting the DNA fragments to PCR amplification ([47]; [49]-[50]; [109]-[110]; [129]-[131]); and 
(d) obtaining a ratio of the relative concentration of methylated fetal DNAs to total DNA in the test sample to the relative concentration of methylated fetal DNAs to total DNA in the control sample, wherein polysomy is detected in the test sample when the ratio is greater than 1.49 ([18]; [84]; [88]).
Regarding claim 3, Gromminger et al. teach trisomy ([63]).
	Regarding claims 8 and 9, Gromminger et al. teach the following restriction enzymes:  Aatll, Acil, Acll, Afel, Agel, Agel-HF, Ascl, AsiSI, Aval, BceAI, BmgBI, BsaAI, BsaHI, BsiEI. BsiWI, BsmBI, BspDI, BsrFI, BssHII, BstBI, BstUI, Clal, Eagl, Faul, Fsel, Fspl, Haell, Hgal, Hhal, HinPlI, Hpall, Hpy99I, HpyCH4IV, Kasl, Mlul, Nael, Narl, NgoMIV, Notl, Notl-HF, Nrul, Nt.BsmAI, Nt.CviPII, PaeR7I, PluTI, Pmll, Pvul, PvuI-HF, RsrII, SacII, Sail, Sall-HF, Sfol, SgrAI, Smal, SnaBI, TspMI and Zral ([81]).
12.	No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789. The examiner can normally be reached M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        December 2, 2021